DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Doughty on 02/12/2021.
The application has been amended as follows: 
In the claims:
Claims 28-29  have been canceled.

Allowable Subject Matter
Claims 19-24, 26-27, and 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 19-24, 26-27, and 30-35 generally, none of the prior art references of record, including, but not limited to: US_20160269985_A1_Bergstrom, US_20140286159_A1_Etemad, US_20150078246_A1_Lohtia, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time 
Specifically, prior art Bergstrom discloses a wireless device obtains a first sub-set of WLAN identifiers, receives a list of WLAN APs, and assigns priorities to each of the WLAN s of the set. The wireless device selects a WLAN from among the first, second and third sub-sets of WLAN identifiers based on the respective priority levels, and evaluates RAN rules in view of the selected WLAN when the selected WLAN is from the third sub-set, and connects to the selected WLAN when the RAN rules are fulfilled. The wireless device may control traffic, e.g. which bearers be carried over the WLAN or which bearers to be carried over the RAN, wherein the browsing traffic is routed to the selected WLAN, and the voice traffic is routed to 3GPP (Bergstrom figures 2, 3, 6, and paragraphs 11, 59-124).
Prior art Etemad discloses an UE send a request to a NW for access point information about one or more WLAN APs for traffic offloading, receive the AP information from the NM about the one or more WLAN APs, wherein the NM receives the AP information from a WLAN domain manager, and communicate the AP information to an UE, wherein the AP information enables the UE to select WLAN APs to receive data via traffic offloading between the 3GPP node and the one or more WLAN APs (Etemad, figures 5-7).
Prior art Lohtia discloses a mobile station receives a message from a RNC, wherein the message includes preference information regarding the preferred WLAN. 
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein the processor determines the preferred local wireless communication network by ignoring one or more local wireless communication networks that are available based on evaluation of a forbidden preferred public land mobile network list stored in the memory” as stated in independent claim 20, “wherein the processor determines the preferred local wireless communication network from among the one or more local wireless communication networks that are available based on comparing Mobile Country Code (“MCC”) and Mobile Network Code (“MNC”) information corresponding to the one or more available wireless communication networks with MCC and MNC information associated with the one or more wireless communication networks stored in the memory” as stated in independent claim 21, “wherein the processor determines the preferred local wireless communication network from among the one or more local wireless communication networks that are available based on a Mobile Country Code (“MCC”) and Mobile Network Code (“MNC”) stored in the memory” as stated in independent claim 24, “associating a unique identifier of the mobile communication device with a vehicle identification number of a vehicle from which, or to which, the mobile communication device communicates the high volume high bandwidth traffic” as stated in independent claim 30, and “wherein at least one data session transaction information record corresponding to at least one data flow from or to the mobile communication device via the endpoint identifier that is associated with the preferred .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471